Cite as: 555 U. S. ____ (2008)                     1

                              Per Curiam

SUPREME COURT OF THE UNITED STATES
                              _________________

                               No. 08A332
                              _________________


 JENNIFER BRUNNER, OHIO SECRETARY OF STATE
       v. OHIO REPUBLICAN PARTY ET AL.
                    ON APPLICATION FOR STAY
                           [October 17, 2008]

   PER CURIAM.
   On October 9, 2008, the United States District Court for
the Southern District of Ohio entered a temporary re
straining order (TRO) directing Jennifer Brunner, the
Ohio Secretary of State, to update Ohio’s Statewide Voter
Registration Database (SWVRD) to comply with Section
303 of the Help America Vote Act of 2002 (HAVA), 116
Stat. 1708, 42 U. S. C. §15483(a)(5)(B)(i).* The United
States Court of Appeals for the Sixth Circuit denied the
Secretary’s motion to vacate the TRO. The Secretary has
filed an application to stay the TRO with JUSTICE
STEVENS as Circuit Justice for the Sixth Circuit, and he
has referred the matter to the Court. The Secretary ar
gues both that the District Court had no jurisdiction to
enter the TRO and that its ruling on the merits was erro
neous. We express no opinion on the question whether
HAVA is being properly implemented.            Respondents,
however, are not sufficiently likely to prevail on the ques
——————
   * Title 42 U. S. C. §15483(a)(5)(B)(i) (2000 ed., Supp. V) states, in
relevant part:
   “The chief State election official and the official responsible for the
State motor vehicle authority of a State shall enter into an agreement
to match information in the database of the statewide voter registration
system with information in the database of the motor vehicle authority
to the extent required to enable each such official to verify the accuracy
of the information provided on applications for voter registration.”
2         BRUNNER v. OHIO REPUBLICAN PARTY

                       Per Curiam

tion whether Congress has authorized the District Court
to enforce Section 303 in an action brought by a private
litigant to justify the issuance of a TRO. See Gonzaga
Univ. v. Doe, 536 U. S. 273, 283 (2002); Alexander v.
Sandoval, 532 U. S. 275, 286 (2001). We therefore grant
the application for a stay and vacate the TRO.

                                         It is so ordered.